Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 2/23/22. Claims 1-2, 4, 7-10, and 46-47 are pending and under examination.

Information Disclosure Statement
37 CFR 1.98(a)(2) requires a legible copy of each cited foreign patent document; no copy of the  PCT listed on the 3-page IDS was supplied. However, the instant specification is labeled with the same “WO” identifier. It is presumed that the instant specification is therefore identical to WO2021041177 listed on the IDS. Therefore the instant specification is accepted as a copy of that document and it is this document (specification filed 2/23/22) which was considered.
	Applicant makes certain statements regarding what is or is not required of documents related to prosecution of “non-US patent applications” and potentially implies that Applicant is expecting that the Examiner has considered all documents related to the prosecution of PCT/US2020/047317 whether or not such documents have been identified or provided. If such is the case, it is noted that copies of the documents related to prosecution of a non-US application are required under 37 CFR 1.98(a)(2)(iv), which require copies of all information which caused it to be listed. Documents which have not been provided have not been considered unless expressly required by 37 CFR 1.98 or MPEP §609, as failure to provide copies is evidence that Applicant did not consider those unsubmitted portions relevant to the reason (cause) for listing the non-US application.

Specification
The disclosure is objected to because of the following informalities: the description of figure 2 identifies what is represented by the black squares, but not the grey circles. Similarly, the description of figure 5 fails to expressly identify the black graph. Note that while the identity of these portions of the drawings can be inferred (and so identification does not now introduce new matter), the lack of a legend in the graphs requires express identification in the description for the purpose of clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 7-10, and 46-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
MPEP § 2173.02 (II) states that one of the purposes of examination under 35 USC § 112, second paragraph is to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, No. 01-1092 (Fed. Cir. May 9, 2001) (unpublished). If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). 
In this case, the claims all recite the phrase “decoy peptide”. The specification provides a special definition for this term: “a peptide or polypeptide designed to contain a partial peptide sequence in the hERG-K channel extracellular pore region, and the decoy peptide or polypeptide can block the action of anti-Ro antibodies by binding to the anti-Ro antibodies” (paragraph 39). The word “designed” renders this definition indefinite. The decoy peptide is not defined solely by a structure or function, but by the process by which the peptide was created. For example, US 20060084102 (form 892) describes the human HERG ion channel as SEQ ID NO: 9 (paragraph 39); this sequence comprises instant SEQ ID NO: 4 but was not necessarily “designed” this way as it is a naturally occurring protein. However, given just the natural protein and one specifically designed to contain this sequence, the sequences themselves would be indistinguishable. This leads to confusion over when infringement actually occurs, which in turn leads to the metes and bounds of the claims being indefinite.
Therefore, claims 1-2, 4, 7-10, and 46-47 are indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9 and 46-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for embodiments which are not destabilized, does not reasonably provide enablement for destabilized compositions. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
When a compound or composition claim is not limited by a recited use, any enabled use that would reasonably correlate with the entire scope of that claim is sufficient to preclude a rejection for nonenablement based on how to use (MPEP §2164.01(c)). While the specification discloses multiple uses, most are all therapeutic in nature (paragraph 4, 6, 7, and 8). The broadest use is that of competitively inhibiting anti-Rho antibodies (paragraph 9) and so it will be this use which is exemplified as, if the composition does not accomplish this, it will not be therapeutic.
Claim 10 requires the conjugation of Fn3 monobody “does not destabilize the decoy peptide”. Under 35 USC §112(d), a dependent claim must specify a further limitation and so the recitation in claim 10 indicates that claim 8, from which claim 10 depends, allows for the decoy peptide to be destabilized. However, for the composition to function, this decoy peptide must be able to interact with, e.g., anti-Rho antibodies in order to competitively inhibit those antibodies. The specification describes improvements to stability (paragraph 49, 56), but does not indicate that the destabilized peptide is still capable of inhibiting anti-Rho antibodies. Rather, it would be expected that this is not the case, as it is well established in the art that protein binding/activity is largely due to the 3D structure of the protein and, lacking the particular structure of a stabilized protein, would fail to preserve the same functions.
The specification notes that “stability” includes both in vivo as well as storage stability (paragraph 57), suggesting that claim 8 encompasses embodiments where the decoy peptide is destabilized both in vivo as well as prior to any administration when the composition is being stored.
	Therefore, claims 7-9 and 46-47 are not enabled for their full scope.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Step 1: It must first be determined if the claim is to a statutory category and, if so, proceed to step 2A prong 1. The claims are peptides and fall within the statutory category of a composition of matter.
Step 2A, prong 1: Prong 1 requires the Examiner to evaluate whether the claim recites a judicial exception and, if so, proceed to prong 2. In this case, the claims are directed to a naturally occurring product as the claimed sequences are found in naturally occurring proteins. For example, SEQ ID NO: 4 is naturally found in the human HERG ion channel as evidenced by US 20060084102 paragraph 39. Thus, for claim 1, which encompasses the naturally occurring protein, the claim is clearly directed to a naturally occurring product. Claims 2 and 4 limit the sequence to 7-30 amino acids. A product of nature includes both naturally occurring products and non-naturally occurring products that “lack markedly different characteristics from any naturally occurring counterpart” (MPEP §2106.04(b)(II)). These sequences must thus be compared to their naturally occurring sequences (their counterpart) whether or not the claimed fragments occur naturally or not. In this case, there is no evidence on the record that the fragments are markedly different than the identical sequence found naturally. 
Step 2A, prong 2: Prong 2 requires the Examiner to evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception and, if not, proceed to step 2B. In order to integrate the recited judicial exception into a practical application, the claim will apply, rely on, or use the judicial exception that imposes a meaningful limit such that the claim is more than a drafting effort to monopolize the judicial exception. Examiners evaluate integration by identifying additional elements in the claim beyond the judicial exception and evaluating those elements individually and in combination to determine whether they integrate the exception in to a practical application. 
 In this case, there are no elements beyond the natural product and so there cannot be any “additional elements” to integrate the exception. 

Step 2B: Where a claim does not integrate the exception, a claim may nevertheless be patent eligible, for example where additional elements are “significantly more” than the exception such that the additional elements were unconventional in combination. Considerations include whether or not the claim adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present. In this case, there are no elements beyond the natural product and so there cannot be any “additional elements” to amount to significantly more than the exception.
Therefore, claims 1, 2, and 4 are not patent eligible.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fabris (IDS 2/23/22 citation A).
Regarding claim 1, Fabris teaches the fragment GNMEQPHMDSRIGWLHNLGDQIGKPYNSSGL (p.6177 C1), which is a sequence comprising each of instant SEQ ID NOs: 1-8.
Therefore, claim 1 is anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fabris (IDS 2/23/22 citation A).
Regarding claim 1, Fabris teaches the fragment GNMEQPHMDSRIGWLHNLGDQIGKPYNSSGL (p.6177 C1), which is a sequence comprising each of instant SEQ ID NOs: 1-8. This anticipates claim 1 and renders claim 1 obvious for the same reasons.
Regarding claim 2, Fabris does not teach the fragment is one between 7-30 amino acids. Nevertheless, one of ordinary skill in the art at the time of filing would have found such a peptide obvious. The peptide of Fabris is 31 amino acids long, which is only one additional amino acid longer than the claimed limit. Yet Fabris teaches the purpose of the exemplary sequence is to develop “short” therapeutic decoys (p.6184 C1). This provides motivation to the ordinary artisan to shorten the sequence. Further, Fabris teaches the region of homology with the intended Ro target is only 25 amino acids (figure 1A), suggesting that the terminal SSGL of the disclosed peptide would not be necessary to still provide a reasonable expectation of success. This arrives at a peptide comprising, e.g., SEQ ID NO: 4 which is only 27 amino acids long, meeting the claim limitations. 
Regarding claim 4, as above, a peptide comprising, e.g., SEQ ID NO: 4 which is only 27 amino acids long would have been obvious.
Therefore, claims 1, 2, and 4 would have been obvious.

Claim(s) 1, 2, 4, 7-10, and 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fabris (IDS 2/23/22 citation A) in view of Koide (WO2017015119l; IDS 2/23/22 citation A).
Regarding claims 1, 2, and 4, these claims would have been obvious as above, said rationale incorporated herein.
Fabris does not teach including a monobody.
Koide teaches Fn3 monobodies, e.g., paragraph 35.
Regarding claim 7, there is no requirement by the claim that the monobody and decoy peptide interact in anyway, i.e., this claim covers an embodiment where the two components exist entirely separately.
The prior art includes each element claimed: the peptide of Fabis meets the limitations of the decoy peptide and the monobody of Koide meets the limitations of the monobody. One could have placed these two components into proximity to one another (a “composition” where the two elements remain wholly separate) with a reasonable expectation that each element would merely perform the same function as it does separately. This is because, since the claim does not require them to interact in any way, the elements are essentially still separate despite being near one another. There is no special definition of a “composition” that would require these two elements to combine in some way. Even if placed into the same solution—which is well within an ordinary definition of a composition—there is no evidence or reason to expect that the two will interact in some new way which would prevent each element from performing its known function.
Regarding claim 8, Koide teaches conjugation of the monobody to a non-monobody (paragraphs 84 and 141) including to a “second polypeptide” (claim 55). Thus, not only do the individual elements exist in the prior art, but the prior art also recognizes that the monobody is enabled for being conjugated to a second polypeptide. Thus, the person of ordinary skill in the art at the time of filing would have had a reasonable expectation that 1) the two elements could be conjugated and 2) that the two elements would merely perform the same function as they do separately.
Regarding claim 9, Koide teaches that the monobody may be expressed as a fusion protein that is linked at the N or C terminus to a second peptide (paragraph 141). This suggests that the monobody may be conjugated to the same second peptide in a similar fashion. Further, selecting from a list of two (N or C) is sufficient for the ordinary artisan to both immediately envisage both embodiments as well as being obvious-to-try, as there is no evidence of unpredictability in choosing either option.
Regarding claim 10, Koide teaches attachment at both the N- and C- terminus of the monobody but does not indicate that this will destabilize the second peptide. Thus, the person of ordinary skill would have had a reasonable expectation that it did not, as prior art is presumed enabled.
Regarding claims 46 and 47, these limitations would have been obvious for the same reasons as above and incorporated herein.
Therefore, claims 1, 2, 4, 7-10, and 46-47 would have been obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Adam Weidner/             Primary Examiner, Art Unit 1649